               Case 3:19-cv-04138-TSH Document 36 Filed 07/08/20 Page 1 of 3




     JOHN L. BURRIS, ESQ., SBN 69888
1    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
2
     7677 Oakport Street, Suite 1120
3    Oakland, CA 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     Email: John.Burris@johnburrislaw.com
5
     PATRICK BUELNA, ESQ., SBN 317043
6    POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
7    Well Fargo Center
     1901 Harrison St., Suite 1140,
8
     Oakland, CA 94612
9
     Tel: 510-929-5400
     Email: PBuelna@LawyersFTP.com
10
     Attorneys for Plaintiff
11

12
                                 UNITED STATES DISTRICT COURT
13
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   TAULIB IKHARO, an individual.               ) Case No.: 3:19-cv-04138-TSH
                                                 )
16                  Plaintiff,                   ) STIPULATION AND [PROPOSED]
                                                 ) ORDER FOR LIMITED EXTENSION OF
17   v.                                          ) FACT DISCOVERY
                                                 )
18   CITY AND COUNTY OF SAN                      )
     FRANCISCO, et al.                           )
19                                               )
     .                                           )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )

23

24

25




                                   STIPULATION AND [PROPOSED ORDER]
                                                  -1
               Case 3:19-cv-04138-TSH Document 36 Filed 07/08/20 Page 2 of 3




            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendants by and through their designated counsel, that:
2
            WHEREAS, the spread of the COVID-19 virus has caused the State of California Governor
3    and the Counties of Alameda and San Francisco to issue a shelter-in-place order that severely
4    limited business and strictly limited contact with other people that commenced March 23, 2020
     and has not been lifted;
5
            WHEREAS, the shelter-in-place order has closed the law offices of both parties’ counsel
6
     and delayed their abilities to conduct discovery;
7           WHEREAS, Plaintiff’s counsel needs additional time to respond to Defendants’ written
8    discovery requests under Rule 34 and 33;

9
            WHEREAS, the parties met and conferred and agreed to fact discovery for a week for the
     limited purpose of Plaintiff serving responses to Defendants’ Rule 33 and Rule 34 requests and
10
     producing responsive disclosure;
11
            WHEREAS, the current discovery schedule is set as:
12
            Fact Discovery Cut-Off:                           July 9, 2020
13
            WHEREAS, the parties propose the following discovery schedule limited to serving
14   responses and responsive disclosures to Defendants written discovery requests:
15
            Fact Discovery Cut-Off:                           July 16, 2020
16

17
            IT IS SO AGREED.
18
     Dated: July 7, 2020                                      POINTER & BUELNA, LLP
19

20
                                                              ___/s/_Patrick M. Buelna____
21                                                            PATRICK M. BUELNA
                                                              Attorneys for Plaintiff
22
     Dated: July 7, 2020                                      City and County of San Francisco
23

24
                                                              ___/s/Hunter Sims_______
                                                              HUNTER SIMS
                                                              Attorneys for Defendants
25




                                     STIPULATION AND [PROPOSED ORDER]
                                                         -2
      Case 3:19-cv-04138-TSH Document 36 Filed 07/08/20 Page 3 of 3




1    IT IS SO ORDERED.
2
                                        7/8/2020
                              DATE:
3
                              ________________________________________
                              HONORABLE THOMAS S. HIXSON
4
                              U.S. MAGISTRATE JUDGE
5                             NORTHERN DISTRICT OF CALIFORNIA

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         STIPULATION AND [PROPOSED ORDER]
                                        -3
